SCHOONOVER, Judge.
The appellant, William Varela, challenges the sentences imposed upon him after this court reversed his original sentences in Varela v. State, 530 So.2d 960 (Fla. 2d DCA 1988). Except for the imposition of certain costs, we find no merit in any of his contentions and, accordingly, affirm. We agree, however, that the trial court erred by requiring the appellant to pay $5000 for the cost of prosecution and a $250 payment to the court improvement fund in addition to the $240 court costs imposed at appellant’s original sentencing. These additional costs were imposed without adequate notice or opportunity to object as mandated by Jenkins v. State, 444 So.2d 947 (Fla.1984). We, accordingly, strike the additional assessments without prejudice to the state seeking to have them reimposed after proper notice.
Affirmed as modified.
RYDER, A.C.J., and PATTERSON, J., concur.